Citation Nr: 1630912	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  03-31 292	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to increases in the "staged" (10 percent prior to September 27, 2012, and 40 percent from that date) ratings for left lower extremity peripheral neuropathy.

3.  Entitlement to increases in the "staged" (10 percent prior to September 27, 2012, and 40 percent from that date) ratings for , right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to
September 1969.  The matter seeking service connection for a bilateral knee disability is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a March 2003 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2004 (following notification that the recording of a prior hearing had been lost), a videoconference hearing was held before the undersigned; a transcript of that hearing is associated with the record.  In January 2005 and September 2006, this matter was remanded by the Board for additional development.  In March 2009, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In a July 2009 decision, the Board found that service connection for a bilateral knee disability was not warranted.

The Veteran appealed July 2009 Board decision to the Court, resulting in a December 2010 Joint Motion for Partial Remand (JMR) by the parties.  [The parties noted that the Veteran did not contest the denial of service connection for a right shoulder disability.]  A January 2011 Court Order remanded the matter for compliance with the instructions in the JMR.  In September 2011 and August 2012, the Board remanded the matter for additional development.

The increased rating matters are before the Board on appeal from a September 2005 rating decision that granted service connection and assigned 10 percent ratings, each, for right and left lower extremity peripheral neuropathy.  An interim (October 2009) rating decision continued the 10 percent ratings assigned.  The matters were previously before the Board in August 2012, when they were remanded for additional development.  Another (April 2013) interim rating decision granted increased ratings of 40 percent, each, effective September 27, 2012.  As that is less than the maximum schedular rating available for such disabilities, and the Veteran has not expressed satisfaction with the ratings, the appeal of those issues continues.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board acknowledges that these matters have been pending on appeal since 2003 (knees) and 2005 (right and left legs).  While the Board regrets the additional delay in resolving these matters, it finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

In April 2013 correspondence, the Veteran's representative requested that VA obtain records associated with the Veteran's Social Security Administration (SSA) disability benefits.  Medical records considered in connection with an SSA determination are constructively of record and must be secured.  The record does not show that SSA records have been sought.  Therefore, development for such records is necessary.

Additionally, in the December 2010 JMR, the parties agreed that the Board did not adequately address the Veteran's lay testimony with respect to his bilateral knee disabilities.  As the prior medical opinions of record likewise did not consider this evidence (from a medical perspective), except to note a lack of documented treatment (which, alone, cannot support a negative nexus opinion), the Board finds that a new nexus opinion should be obtained with respect to the claimed bilateral knee disabilities.

Accordingly, the case is REMANDED for the following:

1.   The AOJ should secure for the record from SSA complete copies of their decision awarding the Veteran disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed right and left knee disabilities.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include complaints of pain/symptoms and treatment since active service) the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each left and right knee disability found/shown by the record. 

(b) Please identify the likely etiology for each left and right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was incurred (became manifest/was acquired in) or aggravated (beyond the normal progression) by the Veteran's active service? 

In responding, the examiner must address/respond to the following evidence:

* The Veteran's service treatment records (STRs), including: a September 1966 entrance examination and report of medical history (noting no sequellae from prior meniscectomy); an October 1966 record of fall on left knee two days prior, with pain decreased in that knee but with additional pain in the right knee, and treatment with medication and light duty for 5 days; a January 1967 record of twisted right knee, treated with crutches and medication, noted much improved two days later, with negative x-rays and referral for physical therapy; and a July 1969 exit examination and report of medical history (noting history of knee surgery prior to service and no current disability);

* Private treatment records related to a December 1994 left knee surgery;

* A February 2001 private treatment record noting a history of fall with injury to the left knee in 1995 and surgery with bone graft that same year; 

* A September 2002 letter from R.R.F., D.C., reporting that the Veteran had been treated since 1976 for complaints that included bilateral knee pain/weakness with decreased mobility;

* The Veteran's October 2002 claim, noting that his knee disabilities began in 1976;

* An October 2002 private treatment record noting that the Veteran's patellae were dislocated twice while he was service in Vietnam; 

* A November 2002 VA examination report, noting the Veteran's report of progressive bilateral knee disability since separation from active service; 

* An undated letter (received in November 2002) from J.D.M., M.D., stating that the Veteran has a history of arthritis dating back to 1961 left knee surgery; 

* A February 2003 VA examination report, noting the Veteran's report of right knee surgery prior to service, twisting incidents during service (1966, January 1967, and 1968), no symptoms at separation, and postservice twisting incidents in 1970 and 1974; left knee twisting incidents during active service (1966 and 1969), with pain several times a month at separation; and postservice knee surgeries; and providing a negative nexus opinion that the twisting injuries during active service did not cause the current disabilities;

* A July 2003 positive private nexus opinion, in which W.S.H., M.D., suggested that the Veteran's STRs are not accurate (e.g., that the Veteran would not have been placed on profile during basic training and that the x-ray reports are not consistent with medical practice); 

* The Veteran's October 2003 substantive appeal, in which he states that his STRs are inaccurate and that he sought treatment for knee pain in 1970;	

* An October 2004 letter from W.S.H., M.D., who states that the Veteran's current knee disabilities began during active service and have continued since that time;
* The October 2004 Board hearing transcript, noting the Veteran's report that his STRs are inaccurate and do not reflect the actual injuries incurred or the treatment provided (e.g.,  that the reported twisted knee incidents are actually incidents of dislocated patellae, that he was never given any x-rays or crutches, and that his sole treatment was with Ace bandages); 

* A March 2005 VA examination report, noting a reported history of multiple dislocated patellae during active service, with additional frequent dislocations/treatment in the first two years following active service;

* A May 2005 VA negative medical nexus opinion;

* June 2005, October 2006, and November 2007 correspondence from the Veteran, noting his reports of the treatment received during active service, of continuous postservice treatment since 1970, and that he was told by his private physician that his in-service injuries caused his early-onset osteoarthritis;

* Lay statements, received in 2006, from the Veteran's sister-in-law, employee, and fellow service-member, attesting to their observations of his knee disabilities postservice and the service-member's recollection of witnessing a knee twisting incident during active service;

* A March 2009 negative VHA nexus opinion, in which the expert reported that there was clear evidence of right knee pathology prior to active service and that it was not aggravated beyond the normal progression by active service; and 


* A March 2009 positive private nexus opinion, in which the treatment provider reported a history of dislocated patellae, beginning in 1966, continuing postservice, and eventually requiring left knee surgery in 1994. 

If a current left /right knee disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

